
	
		I
		112th CONGRESS
		1st Session
		H. R. 1574
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. McGovern (for
			 himself, Mr. Wolf,
			 Ms. Ros-Lehtinen,
			 Mrs. Napolitano,
			 Mr. Bachus,
			 Mr. Nadler, and
			 Mr. Capuano) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, concerning
		  length and weight limitations for vehicles operating on Federal-aid highways,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Highways and Infrastructure
			 Preservation Act.
		2.Operation of
			 restricted property-carrying units on National Highway System
			(a)Restricted
			 property-Carrying unit definedSection 31111(a) of title 49,
			 United States Code, is amended by adding at the end the following:
				
					(5)Restricted
				property-carrying unitThe term restricted
				property-carrying unit means any trailer, semitrailer, container, or
				other property-carrying unit that is longer than 53
				feet.
					.
			(b)Prohibition on
			 operation of restricted property-Carrying units
				(1)In
			 generalSection 31111(b)(1)(C) of title 49, United States Code,
			 is amended to read as follows:
					
						(C)allows operation on any segment of the
				National Highway System, including the Interstate System, of a restricted
				property-carrying unit unless the operation is specified on the list published
				under subsection
				(h);
						.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect 270
			 days after the date of enactment of this Act.
				(c)LimitationsSection
			 31111 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(h)Restricted
				property-Carrying units
						(1)Applicability of
				prohibition
							(A)In
				generalNotwithstanding subsection (b)(1)(C), a restricted
				property-carrying unit may continue to operate on a segment of the National
				Highway System if the operation of such unit is specified on the list published
				under paragraph (2).
							(B)Applicability of
				State laws and regulationsAll operations specified on the list
				published under paragraph (2) shall continue to be subject to all State
				statutes, regulations, limitations, and conditions, including routing-specific,
				commodity-specific, and configuration-specific designations and all other
				restrictions, in force on June 1, 2008.
							(C)Firefighting
				unitsSubsection (b)(1)(C) shall not apply to the operation of a
				restricted property-carrying unit that is used exclusively for
				firefighting.
							(2)Listing of
				restricted property-carrying units
							(A)In
				generalNot later than 60 days after the date of enactment of
				this subsection, the Secretary shall initiate a proceeding to determine and
				publish a list of restricted property-carrying units that were authorized by
				State officials pursuant to State statute or regulation on June 1, 2008, and in
				actual and lawful operation on a regular or periodic basis (including seasonal
				operations) on or before June 1, 2008.
							(B)LimitationA
				restricted property-carrying unit may not be included on the list published
				under subparagraph (A) on the basis that a State law or regulation could have
				authorized the operation of the unit at some prior date by permit or
				otherwise.
							(C)Publication of
				final listNot later than 270 days after the date of enactment of
				this subsection, the Secretary shall publish a final list of restricted
				property-carrying units described in subparagraph (A).
							(D)UpdatesThe
				Secretary shall update the list published under subparagraph (C) as necessary
				to reflect new designations made to the National Highway System.
							(3)Applicability of
				prohibitionThe prohibition established by subsection (b)(1)(C)
				shall apply to any new designation made to the National Highway System and
				remain in effect on those portions of the National Highway System that cease to
				be designated as part of the National Highway System.
						(4)Limitation on
				statutory constructionThis subsection does not prevent a State
				from further restricting in any manner or prohibiting the operation of a
				restricted property-carrying unit; except that such restrictions or
				prohibitions shall be consistent with the requirements of this section and
				sections 31112 through
				31114.
						.
			(d)EnforcementThe
			 second sentence of section 141(a) of title 23, United States Code, is amended
			 by striking section 31112 and inserting sections 31111
			 and 31112.
			3.Operation of
			 longer combination vehicles on National Highway System
			(a)In
			 generalSection 31112 of title 49, United States Code, is
			 amended—
				(1)by redesignating
			 subsections (f) and (g) as subsections (g) and (h), respectively; and
				(2)by inserting after
			 subsection (e) the following:
					
						(f)National Highway
				System
							(1)General
				ruleA State may not allow, on a segment of the National Highway
				System that is not covered under subsection (b) or (c), the operation of a
				commercial motor vehicle combination (except a vehicle or load that cannot be
				dismantled easily or divided easily and that has been issued a special permit
				under applicable State law) with more than one property-carrying unit (not
				including the truck tractor) whose property-carrying units are more
				than—
								(A)the maximum
				combination trailer, semitrailer, or other type of length limitation allowed by
				law or regulation of that State on June 1, 2008; or
								(B)the length of the
				property-carrying units of those commercial motor vehicle combinations, by
				specific configuration, in actual and lawful operation on a regular or periodic
				basis (including continuing seasonal operation) in that State on or before June
				1, 2008.
								(2)Additional
				limitations
								(A)Applicability of
				State restrictionsA commercial motor vehicle combination whose
				operation in a State is not prohibited under paragraph (1) may continue to
				operate in the State on highways described in paragraph (1) only in compliance
				with all State laws, regulations, limitations, and conditions, including
				routing-specific and configuration-specific designations and all other
				restrictions in force in the State on June 1, 2008. However, subject to
				regulations prescribed by the Secretary under subsection (h), the State may
				make minor adjustments of a temporary and emergency nature to route
				designations and vehicle operating restrictions in effect on June 1, 2008, for
				specific safety purposes and road construction.
								(B)Additional State
				restrictionsThis subsection does not prevent a State from
				further restricting in any manner or prohibiting the operation of a commercial
				motor vehicle combination subject to this section, except that such
				restrictions or prohibitions shall be consistent with this section and sections
				31113(a), 31113(b), and 31114.
								(C)Minor
				adjustmentsA State making a minor adjustment of a temporary and
				emergency nature as authorized by subparagraph (A) or further restricting or
				prohibiting the operation of a commercial motor vehicle combination as
				authorized by subparagraph (B) shall advise the Secretary not later than 30
				days after the action. The Secretary shall publish a notice of the action in
				the Federal Register.
								(3)List of State
				length limitations
								(A)State
				submissionsNot later than 60 days after the date of enactment of
				this paragraph, each State shall submit to the Secretary for publication a
				complete list of State length limitations applicable to commercial motor
				vehicle combinations operating in the State on the highways described in
				paragraph (1). The list shall indicate the applicable State laws and
				regulations associated with the length limitations. If a State does not submit
				the information as required, the Secretary shall complete and file the
				information for the State.
								(B)Publication of
				interim listNot later than 90 days after the date of enactment
				of this subsection, the Secretary shall publish an interim list in the Federal
				Register consisting of all information submitted under subparagraph (A). The
				Secretary shall review for accuracy all information submitted by a State under
				subparagraph (A) and shall solicit and consider public comment on the accuracy
				of the information.
								(C)LimitationA
				law or regulation may not be included on the list submitted by a State or
				published by the Secretary merely because it authorized, or could have
				authorized, by permit or otherwise, the operation of commercial motor vehicle
				combinations not in actual operation on a regular or periodic basis on or
				before June 1, 2008.
								(D)Publication of
				final listExcept as revised under this subparagraph or
				subparagraph (E), the list shall be published as final in the Federal Register
				not later than 270 days after the date of enactment of this subsection. In
				publishing the final list, the Secretary shall make any revisions necessary to
				correct inaccuracies identified under subparagraph (B). After publication of
				the final list, commercial motor vehicle combinations prohibited under
				paragraph (1) may not operate on a highway described in paragraph (1) except as
				published on the list.
								(E)InaccuraciesOn
				the Secretary’s own motion or on request by any person (including a State), the
				Secretary shall review the list published under subparagraph (D). If the
				Secretary decides there is reason to believe a mistake was made in the accuracy
				of the list, the Secretary shall begin a proceeding to decide whether a mistake
				was made. If the Secretary decides there was a mistake, the Secretary shall
				publish the
				correction.
								.
				(b)Conforming
			 amendmentsSection 31112 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (g)(1) (as redesignated by subsection (a) of this section) by inserting
			 or 127a(e) after 127(d);
				(2)in subsection
			 (g)(3) (as redesignated by subsection (a) of this section) by inserting
			 (or June 1, 2008, with respect to highways described in subsection
			 (f)(1)) after June 2, 1991; and
				(3)in paragraph
			 (h)(2) (as redesignated by subsection (a) of this section)—
					(A)by striking
			 Not later than June 15, 1992, the Secretary and inserting
			 The Secretary; and
					(B)by inserting
			 or (f) after subsection (d).
					4.Termination of
			 determinations of grandfather rights
			(a)In
			 generalSection 127 of title 23, United States Code, is amended
			 by adding at the end the following:
				
					(i)Grandfather
				rights
						(1)General
				ruleAfter the 270th day following the date of enactment of this
				subsection, a State may not allow, on a segment of the Interstate System, the
				operation of a vehicle or combination (other than a longer combination vehicle)
				exceeding an Interstate weight limit unless the operation is specified on the
				list published under paragraph (2).
						(2)List of vehicles
				and combinations
							(A)ProceedingNot
				later than 60 days after the date of enactment of this subsection, the
				Secretary shall initiate a proceeding to determine and publish a list of
				vehicles and combinations (other than longer combination vehicles), otherwise
				exceeding an Interstate weight limit, that the Department of Transportation,
				any other Federal agency, or a State has determined on or before June 1, 2008,
				could be lawfully operated within such State—
								(i)on
				July 1, 1956;
								(ii)in the case of
				the overall gross weight of any group of 2 or more consecutive axles, on the
				date of enactment of the Federal-Aid Highway Amendments of 1974; or
								(iii)under a special
				rule applicable to a State under subsection (a).
								(B)Limitations
								(i)Actual and
				lawful operations requiredAn operation of a vehicle or
				combination may be included on the list published under subparagraph (A) only
				if the vehicle or combination was in actual and lawful operation in the State
				on a regular or periodic basis on or before June 1, 2008.
								(ii)State authority
				not sufficientAn operation of a vehicle or combination may not
				be included on the list published under subparagraph (A) on the basis that a
				State law or regulation could have authorized the operation of the vehicle or
				combination at some prior date by permit or otherwise.
								(C)Publication of
				final listNot later than 270 days after the date of enactment of
				this subsection, the Secretary shall publish a final list of vehicles and
				combinations described in subparagraph (A).
							(3)Limitation on
				statutory constructionThis subsection does not prevent a State
				from reducing the gross vehicle weight limitation, the single and tandem axle
				weight limitations, or the overall maximum gross weight on a group of 2 or more
				consecutive axles applicable to portions of the Interstate System in the State
				for operations on the list published under paragraph (2)(C) but in no event may
				any such reduction result in a limitation that is less than an Interstate
				weight limit.
						(4)Applicability of
				existing requirementsAll vehicles and combinations included on
				the list published under paragraph (2) shall be subject to all
				routing-specific, commodity-specific, and weight-specific designations in force
				in a State on June 1, 2008.
						(5)Interstate
				weight limit definedIn this subsection, the term
				Interstate weight limit means the 80,000 pound gross vehicle
				weight limitation, the 20,000 pound single axle weight limitation (including
				enforcement tolerances), the 34,000 pound tandem axle weight limitation
				(including enforcement tolerances), and the overall maximum gross weight
				(including enforcement tolerances) on a group of 2 or more consecutive axles
				produced by application of the formula in subsection
				(a).
						.
			(b)Conforming
			 amendmentThe fourth sentence of section 127(a) of title 23,
			 United States Code, is amended by striking the State
			 determines.
			5.Nondivisible load
			 proceedingSection 127 of
			 title 23, United States Code, is further amended by adding at the end the
			 following:
			
				(j)Nondivisible
				loads
					(1)ProceedingNot
				later than 60 days after the date of enactment of this subsection, the
				Secretary shall initiate a proceeding to define the term vehicles and
				loads which cannot be easily dismantled or divided as used in subsection
				(a) and section 31112 of title 49.
					(2)List of
				commodities
						(A)In
				generalThe definition developed under paragraph (1) shall
				include a list of commodities (or classes or types of commodities) that do not
				qualify as nondivisible loads.
						(B)LimitationThe
				list of commodities developed under paragraph (1) shall not be interpreted to
				be a comprehensive list of commodities that do not qualify as nondivisible
				loads.
						(3)RegulationsNot
				later than 270 days after the date of enactment of this subsection, the
				Secretary shall issue final regulations setting forth the determination of the
				Secretary made under paragraph (1). The Secretary shall update the regulations
				as necessary.
					(4)ApplicabilityRegulations
				issued under paragraph (2) shall apply to all vehicles and loads operating on
				the National Highway System.
					(5)State
				requirementsA State may establish any requirement that is not
				inconsistent with regulations issued under paragraph (2).
					(6)Statement of
				policyThe purpose of this subsection is to promote conformity
				with Interstate weight limits to preserve publicly funded infrastructure and
				protect motorists by limiting maximum vehicle weight on key portions of the
				Federal-aid highway
				system.
					.
		6.Waivers of weight
			 limitations during periods of national emergencySection 127 of title 23, United States Code,
			 is further amended by adding at the end the following:
			
				(k)Waivers during
				periods of national emergency
					(1)In
				generalNotwithstanding any other provision of this section or
				section 127a, the Secretary, in consultation with the Secretary of Defense, may
				waive or limit the application of any vehicle weight limit established under
				this section or section 127a with respect to a highway route during a period of
				national emergency in order to respond to the effects of the national
				emergency.
					(2)ApplicabilityEmergency
				limits established under paragraph (1) shall preempt any inconsistent State
				vehicle weight
				limits.
					.
		7.Vehicle weight
			 limitations—National Highway System
			(a)In
			 generalTitle 23, United States Code, is amended by inserting
			 after section 127 the following:
				
					127a.Vehicle weight
				limitations—National Highway System
						(a)Non-Interstate
				highways on NHS
							(1)In
				generalAfter the 270th day following the date of enactment of
				this section, any Interstate weight limit that applies to vehicles and
				combinations (other than longer combination vehicles) operating on the
				Interstate System in a State under section 127 shall also apply to vehicles and
				combinations (other than longer combination vehicles) operating on
				non-Interstate segments of the National Highway System in such State unless
				such segments are subject to lower State weight limits as provided for in
				subsection (d).
							(2)Existing
				highways
								(A)In
				generalNotwithstanding paragraph (1), in the case of a
				non-Interstate segment of the National Highway System that is open to traffic
				on June 1, 2008, a State may allow the operation of any vehicle or combination
				(other than a longer combination vehicle) on such segment that the Secretary
				determines under subsection (b) could be lawfully operated on such segment on
				June 1, 2008.
								(B)Applicability of
				State laws and regulationsAll operations described in
				subparagraph (A) shall continue to be subject to all State statutes,
				regulations, limitations and conditions, including routing-specific,
				commodity-specific, and configuration-specific designations and all other
				restrictions, in force on June 1, 2008.
								(3)New
				highwaysSubject to subsection (d)(1), the gross vehicle weight
				limitations and axle loading limitations applicable to all vehicles and
				combinations (other than longer combination vehicles) on a non-Interstate
				segment of the National Highway System that is not open to traffic on June 1,
				2008, shall be the Interstate weight limit.
							(b)Listing of
				vehicles and combinations
							(1)In
				generalThe Secretary shall initiate a proceeding to determine
				and publish a list of vehicles and combinations (other than longer combination
				vehicles), otherwise exceeding an Interstate weight limit, that could be
				lawfully operated on a non-Interstate segment of the National Highway System on
				June 1, 2008.
							(2)RequirementsIn
				publishing a list of vehicles and combinations under paragraph (1), the
				Secretary shall identify—
								(A)the gross vehicle
				weight limitations and axle loading limitations in each State applicable, on
				June 1, 2008, to vehicles and combinations (other than longer combination
				vehicles) on non-Interstate segments of the National Highway System; and
								(B)operations of
				vehicles and combinations (other than longer combination vehicles), exceeding
				State gross vehicle weight limitations and axle loading limitations identified
				under subparagraph (A), which were in actual and lawful operation on a regular
				or periodic basis (including seasonal operations) on June 1, 2008.
								(3)LimitationAn
				operation of a vehicle or combination may not be included on the list published
				under paragraph (1) on the basis that a State law or regulation could have
				authorized such operation at some prior date by permit or otherwise.
							(4)Publication of
				final listNot later than 270 days after the date of enactment of
				this section, the Secretary shall publish a final list of vehicles and
				combinations described in paragraph (1).
							(5)UpdatesThe
				Secretary shall update the list published under paragraph (1) as necessary to
				reflect new designations made to the National Highway System.
							(c)Applicability of
				limitationsThe limitations established by subsection (a) shall
				apply to any new designation made to the National Highway System and remain in
				effect on those non-Interstate highways that cease to be designated as part of
				the National Highway System.
						(d)Limitations on
				statutory construction
							(1)State
				enforcement of more restrictive weight limitsThis section does
				not prevent a State from maintaining or imposing a weight limitation that is
				more restrictive than the Interstate weight limit on vehicles or combinations
				(other than longer combination vehicles) operating on a non-Interstate segment
				of the National Highway System.
							(2)State actions to
				reduce weight limitsThis section does not prevent a State from
				reducing the State’s gross vehicle weight limitation, single or tandem axle
				weight limitations, or the overall maximum gross weight on 2 or more
				consecutive axles on any non-Interstate segment of the National Highway
				System.
							(e)Longer
				combination vehicles
							(1)Prohibition
								(A)In
				generalAfter the 270th day following the date of enactment of
				this section, a longer combination vehicle may continue to operate on a
				non-Interstate segment of the National Highway System only if the operation of
				the longer combination vehicle configuration type was authorized by State
				officials pursuant to State statute or regulation on June 1, 2008, and in
				actual and lawful operation on a regular or periodic basis (including seasonal
				operations) on or before June 1, 2008.
								(B)Applicability of
				State laws and regulationsAll operations described in
				subparagraph (A) shall continue to be subject to all State statutes,
				regulations, limitations and conditions, including routing-specific,
				commodity-specific, and configuration-specific designations and all other
				restrictions, in force on June 1, 2008.
								(2)Listing of
				vehicles and combinations
								(A)In
				generalNot later than 60 days after the date of enactment of
				this section, the Secretary shall initiate a proceeding to determine and
				publish a list of longer combination vehicles that could be lawfully operated
				on non-Interstate segments of the National Highway System on June 1,
				2008.
								(B)LimitationA
				longer combination vehicle may not be included on the list published under
				subparagraph (A) on the basis that a State law or regulation could have
				authorized the operation of such vehicle at some prior date by permit or
				otherwise.
								(C)Publication of
				final listNot later than 270 days after the date of enactment of
				this section, the Secretary shall publish a final list of longer combination
				vehicles described in subparagraph (A).
								(D)UpdatesThe
				Secretary shall update the list published under subparagraph (A) as necessary
				to reflect new designations made to the National Highway System.
								(3)Limitation on
				statutory constructionThis subsection does not prevent a State
				from further restricting in any manner or prohibiting the operation of a longer
				combination vehicle; except that such restrictions or prohibitions shall be
				consistent with the requirements of section 127 of this title and sections
				31112 through 31114 of title 49, United States Code.
							(f)Model schedule
				of fines
							(1)In
				generalThe Secretary, in consultation with the States, shall
				establish a model schedule of fines to be assessed for violations of this
				section.
							(2)PurposeThe
				purpose of the schedule of fines shall be to ensure that fines are sufficient
				to deter violations of the requirements of this section and to permit States to
				recover costs associated with damages caused to the National Highway System by
				the operation of such vehicles.
							(3)Adoption by
				StatesThe Secretary shall encourage but not require States to
				adopt the schedule of fines.
							(g)DefinitionsIn
				this section, the following definitions apply:
							(1)Interstate
				weight limitThe term Interstate weight limit has
				the meaning given such term in section 127(i).
							(2)Longer
				combination vehicleThe term longer combination
				vehicle has the meaning given such term in section
				127(d).
							.
			(b)Enforcement of
			 requirementsSection 141(a) of title 23, United States Code, is
			 amended—
				(1)by striking
			 the Federal-aid primary system, the Federal-aid urban system, and the
			 Federal-aid secondary system, including the Interstate System and
			 inserting the National Highway System, including the Interstate
			 System,; and
				(2)by striking
			 section 127 and inserting sections 127 and
			 127a.
				(c)Conforming
			 amendmentThe analysis for title 23, United States Code, is
			 amended by inserting after the item relating to section 127 the
			 following:
				
					
						127a. Vehicle weight limitations—National
				Highway
				System.
					
					.
			
